 1   RICHARD A. BESHWATE, JR., SBN: 179782
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 266-5000
 4
     Attorney for Defendant
 5   GEORGE BOONE
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                      Case No. 1:15-cr-00354-LJO-SKO-2
12                      Plaintiff,
13           v.                                      STIPULATION AND ORDER TO
                                                     CONTINUE HEARING: note change in date
14    GEORGE BOONE,                                  from date requested.
15                      Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19   counsel, RICHARD A. BESHWATE, JR. attorney for Defendant GEORGE BOONE, and
20   THOMAS NEWMAN, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled
21   for August 12, 2019, at 8:30 a.m., shall be continued until SEPTEMBER 9, 2019, at 8:30 a.m.
22

23          This continuance is necessary as Mr. Boone will be transported to the Delancey Street
24   program in San Francisco, California, for assessment on August 13, 2019.
25

26
27

28
                                                     1
 1          Dated: August 8, 2019               Respectfully submitted,

 2
                                                /s/ RICHARD A. BESHWATE, JR.
 3                                              RICHARD A. BESHWATE, JR.
 4                                              Attorney for Defendant,
                                                GEORGE BOONE
 5

 6
            Dated: August 8, 2019               Respectfully submitted,
 7

 8                                              /s/ THOMAS NEWMAN
                                                THOMAS NEWMAN
 9                                              Assistant U.S. Attorney
10

11                                              ORDER
12          The hearing as to the above-named defendant currently scheduled for August 12, 2019, at
13   8:30 a.m., is continued until SEPTEMBER 23, 2019, at 8:30 a.m.
14
     IT IS SO ORDERED.
15

16      Dated:    August 8, 2019                        /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
